 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SIERRA HAYRE, et al.,                             No. 2:19-cv-02473-KJM-KJN
12                       Plaintiffs,
13           v.                                         ORDER APPOINTING
                                                        GUARDIANS AD LITEM
14    FORWARD AIR, INC., et al.,
15                       Defendants.
16

17

18                  The court having considered the petitions of F.H., ECF No. 2, and M.H., ECF No.

19   3, for the appointment of Sierra Hayre as guardian ad litem for F.H. and M.H., respectively, who

20   are both minors, and good cause appearing therefore, IT IS HEREBY ORDERED that Sierra

21   Hayre be, and she is, hereby appointed as guardian ad litem for F.H. and for M.H., both plaintiffs

22   in the above-entitled action. Sierra Hayre is authorized to institute and prosecute the action

23   mentioned in the petition.

24                  This order resolves ECF Nos. 2 & 3.

25   DATED: April 7, 2020

26

27

28
